DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “full count value”, however based on the spec and further limiting dependent claims, the Examiner believes this should be “final count value” and will examine the claims as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 6-10, 19, 20is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tam US 2011/0270428.

Regarding claim 1, Tam teaches a system comprising: 
a control station that transmits clock control messages (clock information of the control station is sent to SPL/SPS; Paragraph 72) and separate playback messages (the control station sends playback messages; Paragraphs 73, 79, 80, see also 126), wherein the clock control messages are generated in response to a first clock signal within the control station (the control station generates clock messages to synchronize with the SPS based on the conductor clock signal within the control station; Paragraphs 70, 72 and 73); and 
a first sound production station (SPS) that receives the clock control messages and the playback messages (SPS receives clock and playback messages from a control station so it can synchronize to it; Paragraphs 70, 72, 73, see also 126), wherein the first SPS includes: 
a first clock generation circuit that generates a first local conductor clock signal in response to the received clock control messages and a first SPS clock signal generated within the first SPS (the SPS receives a clock signal from the control station and generates a sample clock; Paragraph 126), 
a first playback processor that generates first digital playback samples in response to the received playback messages (playback processor 704, figure 7 and paragraph 132), and 
 SPS clock signal, wherein the first memory outputs the first digital playback samples in response to the first local conductor clock signal (playback stream is received and buffered in the playback stream buffer.  The playback processor then convers the playback stream from the buffer into digital output samples that are stored in the output sample buffer.  The data is written tot eh sample buffer using clock information; Paragraphs 83 and 85.  The conductor clock is used to clock the playback messages into the stream buffer; Paragraphs 130-131).
Regarding claim 2, Tam teaches a first communication channel for transmitting the clock control messages and a second communication channel, separate from the first communication channel, for transmitting the playback messages (standard communication channels; Paragraphs 62 and 85 disclose a plurality of channels for sending clock/playback messages.  As there are a plurality of channels, this reads on the first and second, different channels, for sending clock/playback messages).
Regarding claim 3, Tam teaches the first communication channel comprises a first wireless communication channel (the components of the loudspeaker system communicate wirelessly; Paragraphs 32 and 63).
Regarding claim 4, Tam teaches the second communication channel comprises a second wireless communication channel (the components of the loudspeaker system communicate wirelessly; Paragraphs 32, 63, 121).

Regarding claim 7, Tam teaches the first local conductor clock signal is synchronized to the first clock signal (the sample clock is started/synchronized based on the clock message received from the control station; Paragraphs 46 and 126).
Regarding claim 8, Tam teaches a second sound production station (SPS) (Figure 2 paragraph 34 teaches a plurality of SPS 210-217.  Thus, each SPS would have its own clock generation circuit, playback processor and memory) that receives the clock control messages and the playback messages (SPS receives clock and playback messages from a control station so it can synchronize to it; Paragraphs 70, 72, 73, see also 126), wherein the first SPS includes: 
a second clock generation circuit that generates a first local conductor clock signal in response to the received clock control messages and a first SPS clock signal generated within the first SPS (the SPS receives a clock signal from the control station and generates a sample clock; Paragraph 126), 
a second playback processor that generates first digital playback samples in response to the received playback messages (playback processor 704, figure 7 and paragraph 132), and 
 SPS clock signal, wherein the first memory outputs the first digital playback samples in response to the first local conductor clock signal (playback stream is received and buffered in the playback stream buffer.  The playback processor then convers the playback stream from the buffer into digital output samples that are stored in the output sample buffer.  The data is written to the sample buffer using clock information; Paragraphs 83 and 85.  The conductor clock is used to clock the playback messages into the stream buffer; Paragraphs 130-131).
Regarding claim 9, Tam teaches the first digital playback samples are different than the second digital playback samples (each SPS provides digital playback and thus the samples are different for each SPS; Paragraphs 80-81, 83, 85).
Regarding claim 10, Tam teaches the control station further comprises a counter having a count that cyclically changes from an initial count value to a final count value in response to the first clock signal, wherein a time required to count from the initial count value to the final count value corresponds with a period of the first local conductor clock signal (the sample block is toggled every M cycles of the conductor clock.  This clock is synchronized with the conductor clock of transceiver 600 in the control station and thus the value corresponds with a period of the first clock signal; Paragraph 126).
Regarding claim 19, Tam teaches a method comprising: 
broadcasting clock control messages (clock information of the control station is broadcast to SPL/SPS; 72) and separate playback messages from a control station to a 
generating a local conductor clock signal within each of the sound production stations in response to the clock control messages and a local SPS clock signal generated within each of the sound production stations (the SPS receives a clock signal from the control station and generates a sample clock; Paragraph 126.  Each SPS does this, Figure 2); 
generating digital playback samples in each of the sound production stations in response to the playback messages (playback processor 704, figure 7 and paragraph 132.  Each SPS does this, Figure 2); 
storing the digital playback samples generated in each of the sound production stations in response to the local SPS clock signal (playback stream is received and buffered in the playback stream buffer.  The playback processor then convers the playback stream from the buffer into digital output samples that are stored in the output sample buffer.  The data is written tot eh sample buffer using clock information; Paragraphs 83 and 85.  The conductor clock is used to clock the playback messages into the stream buffer; Paragraphs 130-131).

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam in view of Birger et al. “Birger” US 20070/0136778.

Regarding claim 5, Tam does not teach the second communication channel comprises a powerline Ethernet channel.  However, Birger teaches the second 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Tam to include the use of a powerline Ethernet channel as taught by Birger.
	One would be motivated to make the modification such that the system can provide useful speaker applications in a home environment to provide network access; Paragraphs 76 and 81-82.

Allowable Subject Matter
Claims 11-18, 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419